Citation Nr: 1729260	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-33 664	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for bilateral hearing loss disability, currently rated as noncompensable prior to March 19 2015; and 70 percent disabling since that date.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's noncompensable disability rating for service-connected bilateral hearing loss.

The Veteran testified at a hearing before the undersigned in January 2015

The appeal was remanded by the Board in March 2015 and September 2016.

A May 2015 rating decision awarded an increased rating to 70 percent for bilateral hearing loss, effective March 19, 2015.

As explained in the Board's remands, the issue of entitlement to service connection for a psychiatric disability, including as secondary to bilateral hearing loss, was raised in the Veteran's November 2012 VA Form 9.  See also VA Memorandum of May 2015 (including the psychiatric disability as an inferred issue for RO consideration).  However it does not appear that the issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) to date.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 19, 2015, the Veteran had a hearing acuity of no worse than Level I in each ear.

2.  From March 19, 2015, the Veteran had a hearing acuity of no worse than Level IX in the right ear and no worse than Level X in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to March 19, 2015 for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for a rating in excess of 70 percent for a bilateral hearing loss disability since March 19, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Shinseki, 23 Vet. App. 9 (2009).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.102.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average" as used in Tables VI and VIA is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIA.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In December 2010 the Veteran received VA treatment and an audiological examination.  This audiological examination does not include speech discrimination scores in its results.  Without speech discrimination scores Tables VI and VII cannot be used to determine the severity of the Veteran's hearing loss disability.  Therefore, this examination cannot be afforded any probative weight.  38 C.F.R. § 4.86

The Veteran received an audiological examination in March 2011.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
65
LEFT
25
30
60
60
65

The average puretone threshold in the right ear was 49 and in the left ear was 54.  Speech audiometry revealed a speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level I in the right ear and a manifestation of Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level I is combined with the numeric designation of Level I, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

At his January 2015 hearing the Veteran reported that he was now retired.  He reported no specific on-the-job difficulties while working.  He reported that he now had to increase the sound on speakers so he could hear what was being said.  He raised issues of entitlement to service connection for vertigo and tinnitus.  In a March 2015 rating decision, the RO granted service connection for tinnitus and denied service connection for vertigo.

In March 2015 the Veteran received a VA audiological examination.  The results of that examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
100
95
100
LEFT
90
90
95
90
100

The average puretone threshold in the right ear was 96 and in the left ear was 93.75.  Speech audiometry revealed a speech recognition ability of 44 percent in the right ear and of 36 in the left ear.  

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level IX in the right ear and a manifestation of Level X in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level IX is combined with the numeric designation of Level X, the overall level of hearing impairment is commensurate with a 70 percent rating.  38 C.F.R. § 4.85, Table VII.

The Board has considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  The findings in the March 2015 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA.  This examination shows the Veteran has higher than 55db ratings under each threshold in the right ear and left ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 96 is commensurate with a Level IX hearing acuity in the right ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 93.75 is commensurate with a Level IX hearing acuity in the left ear.  When the numeric designation of Level IX for the right ear is combined with the numeric designation of Level IX for the left ear, the overall level of hearing impairment is commensurate with a 60 percent rating.  A higher rating results from use of Table VII as opposed to Table VIA and that table was used to afford the rating of 70 percent.  38 C.F.R. § 4.86.

In April 2015 the Veteran received an audiological examination.  The test could not be conducted according to the examiner who stated "patient did not provide fair understanding, bilaterally, at a soft presentation level presented at and below volunteered puretone thresholds."  Without speech discrimination scores Tables VI and VII cannot be used to determine the severity of the Veteran's hearing loss disability.  Therefore, this examination cannot be afforded any probative weight.  38 C.F.R. § 4.86

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.  Each examiner and audiological examination has met the aforementioned requirements.  There is no evidence to indicate each examiner is neither competent nor credible to conduct the examinations.  Therefore, the Board finds the audiological examination opinions in March 2011 and March 2015 to be credible and will afford each examination great probative weight.

The preponderance of the evidence is against the claim for a higher than 0 percent rating prior to March 19, 2015.  There is no evidence to suggest that prior to March 19, 2015, a compensable rating for a bilateral hearing loss disability is warranted.  The March 2015 audiological examination is the first examination to indicate entitlement to a compensable rating.  The preponderance of the evidence is against the claim for an increased rating higher than 70 percent for a bilateral hearing loss disability from March 19, 2015 forward.  The evidence of record does not show at any period after March 19, 2015 that the Veteran's hearing loss warranted a rating in excess of 70 percent.  The impairment associated with this disability is contemplated by the rating criteria, which considers the average impairment resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The March 2015 audiological examination notes the Veteran's report that "people must project their voices and he must use visual cues to understand speech.  He states he must have the TV up loud to understand" and that "he does have communication needs which are hindered by his hearing loss."  The Board notes the May 2015 audiological examination could not be conducted because the Veteran could not understand instruction.  The Board finds the Veteran competent and credible to relay his symptoms of hearing loss.  The statements of the Veteran are provided great probative weight.  However, absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned.  Doucette. 

For the foregoing reasons, the Board finds that from March 19, 2015 a rating in excess of 70 percent is not warranted.  Prior to March 19, 2015, entitlement to a compensable rating for a bilateral hearing loss disability has not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for bilateral hearing loss disability is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


